IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                                        


NO. PD-0298-14



RICHARD CARROLL SEGREST, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS
JOHNSON COUNTY



           
ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(j),
and 9.4(i)(2)(D), because it does not contain a complete copy of the opinion of the court
of appeals, and the petition exceeds the proper length.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: June 11, 2014
Do Not Publish